                                                            Case 8:19-cv-02081 Document 1 Filed 10/31/19 Page 1 of 5 Page ID #:1



                                                      1   Regina J. McClendon (SBN 184669)
                                                      2
                                                          rmcclendon@lockelord.com
                                                          LOCKE LORD LLP
                                                      3   101 Montgomery Street, Suite 1950
                                                      4
                                                          San Francisco, California 94104
                                                          Telephone: (415) 318-8810
                                                      5   Facsimile: (415) 676-5816
                                                      6
                                                          Simon M. Feng (SBN 295360)
                                                      7   simon.feng@lockelord.com
                                                          LOCKE LORD LLP
                                                      8
                                                          300 South Grand Ave., Suite 2600
                                                      9   Los Angeles, California 90071
                                                          Telephone: (213) 485-1500
                                                     10
                                                          Facsimile: (213) 485-1200
                                                     11
                                                          Attorneys for Defendants
                                                     12   U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust and Caliber
                                                     13   Home Loans, Inc.
                 101 Montgomery Street, Suite 1950




                                                     14
                     San Francisco, CA 94104
Locke Lord LLP




                                                                               UNITED STATES DISTRICT COURT
                                                     15
                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                     16

                                                     17   STEPHEN KO,                        ) CASE NO.: 8:19-cv-02081
                                                     18                                      )
                                                                       Plaintiff,            ) NOTICE OF REMOVAL
                                                     19                                      )
                                                     20         vs.                          ) Complaint Filed: October 29, 2019
                                                                                             )
                                                     21   U.S. BANK TRUST, N.A., as TRUSTEE )
                                                     22   for LSF9 MASTER PARTICIPATION      )
                                                          TRUST; CALIBER HOME LOANS,         )
                                                     23
                                                          INC.; AND DOES 1 THROUGH 10,       )
                                                     24   INCLUSIVE.                         )
                                                                                             )
                                                     25
                                                                                 Defendants. )
                                                     26                                      )
                                                                                             )
                                                     27

                                                     28
                                                                                                            1
                                                                                               NOTICE OF REMOVAL
                                                          81596496v.1          Ko v. U.S. Bank Trust, N.A., et al., Case No. 8:19-cv-02081
                                                            Case 8:19-cv-02081 Document 1 Filed 10/31/19 Page 2 of 5 Page ID #:2



                                                      1           TO THE CLERK OF THE ABOVE-ENTITLED COURT, ALL
                                                      2   PARTIES, AND THEIR ATTORNEYS OF RECORD:
                                                      3           PLEASE TAKE NOTICE that Defendants Caliber Home Loans, Inc. and U.S.
                                                      4   Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust (“Defendants”)
                                                      5   through their undersigned counsel, hereby remove the above-captioned action from
                                                      6   the Superior Court of the County of Orange to the United States District Court for the
                                                      7   Central District of California. Removal is based on 28 U.S.C. § 1332 and is
                                                      8   authorized by 28 U.S.C. § 1441. As grounds for removal, Defendants state as follows:
                                                      9                                STATEMENT OF THE CASE
                                                     10           1.    On October 29, 2019, an action was commenced by Plaintiff Stephen Ko
                                                     11   (“Plaintiff”) in the Superior Court of California for the Orange, styled as Stephen Ko
                                                     12   v. Caliber Home Loans, Inc., et al., Case No. 30-2019-01108142 (the “State Court
                                                     13   Action”).
                 101 Montgomery Street, Suite 1950




                                                     14           2.    “[E]ach defendant has thirty days to remove after being brought into the
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   case.” Destfino v. Reiswig, 630 F.3d 952, 956 (9th Cir. 2011). Formal service is
                                                     16   required to trigger the 30-day period. Murphy Bros., Inc. v. Michetti Pipe Stringing,
                                                     17   Inc., 526 U.S. 344, 354 (1999). This Notice of Removal is filed within 30 days of
                                                     18   service of the State Court Action on Defendants. Removal is therefore timely in
                                                     19   accordance with 28 U.S.C. § 1446(b).
                                                     20           3.    Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,
                                                     21   pleadings, and orders served upon Defendants are attached hereto as Exhibit 1.
                                                     22                                          JURISDICTION
                                                     23           4.    The complaint asserts seven causes of action: (1) wrongful foreclosure,
                                                     24   (2) fraud, (3) injunctive relief, (4) temporary restraining order, preliminary and
                                                     25   permanent injunction (5) declaratory relief, (6) violation of California Business and
                                                     26   Professions Code section 17200, (7) wrongful eviction; and (8) to set aside trustee’s
                                                     27   sale.
                                                     28
                                                                                                             2
                                                                                                NOTICE OF REMOVAL
                                                          81596496v.1           Ko v. U.S. Bank Trust, N.A., et al., Case No. 8:19-cv-02081
                                                            Case 8:19-cv-02081 Document 1 Filed 10/31/19 Page 3 of 5 Page ID #:3



                                                      1           5.    District courts have “original jurisdiction of all civil actions where the
                                                      2   matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
                                                      3   costs…” and is between citizens of different states. 28 U.S.C. § 1332.
                                                      4           6.    Since the filing of the complaint, Plaintiff has been, and continues to be a
                                                      5   citizen of California. Compl. ¶ 1. “[P[lace of residence is prima facie the domicile.”
                                                      6   State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994); see also
                                                      7   Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983); Kanter v.
                                                      8   Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Thus, a preponderance of
                                                      9   the evidence demonstrates that Plaintiff is domiciled in California and, as a result, is a
                                                     10   citizen, for diversity purposes, of California.
                                                     11           7.    Defendant Caliber is a Delaware corporation, and its principal place of
                                                     12   business is in Texas. See 28 U.S.C. 1332(c)(1); Lincoln Prop. Co. v. Roche, 546 U.S.
                                                     13   81, 88-89 (2005) (a corporation is a citizen of the state where it was incorporated and
                 101 Montgomery Street, Suite 1950




                                                     14   the state where it has its principal place of business). Caliber’s “high level officers
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   direct, control, and coordinate the corporation’s activities” out of its Texas offices.
                                                     16   Hertz Corp. v. Friend, 559 U.S. 77 (2010). Thus, Caliber is a citizen of Delaware and
                                                     17   Texas.
                                                     18           8.    U.S. Bank Trust, N.A. is a national banking association. A national
                                                     19   banking association’s citizenship is determined solely by the location of its main
                                                     20   office as designated in its articles of association. 28 U.S.C. § 1348; Wachovia Bank v.
                                                     21   Schmidt, 546 U.S. 303, 318 (2006). U.S. Bank Trust, N.A.’s main office is located in
                                                     22   Delaware. Thus, U.S. Bank Trust, N.A. is a citizen of Delaware.
                                                     23           9.    There is more than $75,000 in controversy in this action. Plaintiff seeks
                                                     24   compensatory damages in the amount of $10 million for each cause of action and
                                                     25   punitive damages in excess of $10 million. Compl., p. 55 at ¶¶ 4, 6. Further, in cases
                                                     26   involving mortgage loans, the amount in controversy may be established by the value
                                                     27   of the property or the loan amounts. See Corral v. Select Portfolio Servicing, Inc.,
                                                     28   Case No. 15-16574, 2017 WL 6601872 *3 (9th Cir. Dec. 27, 2017) (“When a plaintiff
                                                                                                              3
                                                                                                 NOTICE OF REMOVAL
                                                          81596496v.1            Ko v. U.S. Bank Trust, N.A., et al., Case No. 8:19-cv-02081
                                                            Case 8:19-cv-02081 Document 1 Filed 10/31/19 Page 4 of 5 Page ID #:4



                                                      1   seeks to quiet title to a property or permanently enjoin foreclosure, the object of the
                                                      2   litigation is the ownership of the property. Therefore, the value of the property or the
                                                      3   amount of indebtedness on the property is a proper measure of the amount in
                                                      4   controversy”). Plaintiff’s lawsuit concerns a loan in the amount of $832,000, secured
                                                      5   by the subject property. Compl., Ex. 10 at p. 2. Thus, the amount of indebtedness is
                                                      6   also a proper measure of the amount in controversy.
                                                      7           10.   Accordingly, this Court has jurisdiction over this action because the
                                                      8   requirements of 28 U.S.C. § 1332(d) are satisfied.
                                                      9                                                 VENUE
                                                     10           11.   Venue is proper in this Court, pursuant to 28 U.S.C. § 1441(a), because
                                                     11   the Central District of California, is the federal judicial district embracing the Superior
                                                     12   Court of California for the County of Orange, where the State Court Action was
                                                     13   originally filed.
                 101 Montgomery Street, Suite 1950




                                                     14                       OTHER PROCEDURAL REQUIREMENTS
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15           12.   A copy of this Notice of Removal will be promptly served upon all
                                                     16   parties and filed with the Clerk of the Superior Court of the County of Orange. See 28
                                                     17   U.S.C. §§ 1446(a), (d).
                                                     18           13.   This Notice of Removal is signed by counsel pursuant to Rule 11 of the
                                                     19   Federal Rules of Civil Procedure. See 28 U.S.C. § 1446(a).
                                                     20                                           CONCLUSION
                                                     21           By this Notice of Removal, Defendants do not waive any defenses or objections
                                                     22   it may have to this action. Defendants intend no admission of fact, law or liability by
                                                     23   this Notice and expressly reserves all defenses, motions and/or pleas.
                                                     24            WHEREFORE, Defendants pray that the State Court Action should proceed
                                                     25   in the United States Court for the Central District of California, as an action properly
                                                     26   removed thereto.
                                                     27

                                                     28
                                                                                                             4
                                                                                                NOTICE OF REMOVAL
                                                          81596496v.1           Ko v. U.S. Bank Trust, N.A., et al., Case No. 8:19-cv-02081
                                                            Case 8:19-cv-02081 Document 1 Filed 10/31/19 Page 5 of 5 Page ID #:5



                                                      1   Dated: October 31, 2019               Respectfully submitted,
                                                      2                                         LOCKE LORD LLP
                                                      3

                                                      4
                                                                                                By: /s/ Regina J. McClendon
                                                      5                                               Regina J. McClendon
                                                      6                                               Simon M. Feng
                                                                                                Attorneys for Defendants U.S. Bank Trust, N.A., as
                                                      7                                         Trustee for LSF9 Master Participation Trust and
                                                      8                                         Caliber Home Loans, Inc.

                                                      9

                                                     10

                                                     11

                                                     12

                                                     13
                 101 Montgomery Street, Suite 1950




                                                     14
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15

                                                     16

                                                     17

                                                     18
                                                     19
                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                           5
                                                                                              NOTICE OF REMOVAL
                                                          81596496v.1         Ko v. U.S. Bank Trust, N.A., et al., Case No. 8:19-cv-02081
